Citation Nr: 1758628	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease, status post coronary artery bypass graft, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to coronary artery disease.

5.  Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease and/or peripheral neuropathy.

6.  Entitlement to service connection for leg stents, to include as secondary to peripheral neuropathy.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1968.  The Veteran also had subsequent inactive military service with the Air National Guard of Maryland from April 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  In February 2016, the Board remanded the claims.  The Board then denied the claims in an October 2016 decision.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims, and by an April 2017 Order, the Court remanded the claims to the Board to readjudicate in accordance with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In accordance with the February 2016 Board remand and April 2017 Joint Motion for Remand, the RO should contact the Joint Services Records Research Center and determine whether tactical herbicides were used at the Andersen Air Force Base, Guam, from April 1966 to October 1966.  

Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC and ask that JSRRC provide any available information that might corroborate the Veteran's alleged in-service exposure to herbicides such as Agent Orange while serving in Guam from April 1966 to October of 1966.  The Veteran's personnel records show that he was ordered to temporary duty in March 1966 for a period not to exceed 179 days and attached to the 4133rd Bomb Wing Provisional, Andersen Air Force Base, Guam, for that period of duty.  Provide the JSRRC with a description of the alleged exposure to herbicides and ask it to search its records from April 1966 to October of 1966 for evidence that would support the Veteran's claim of exposure to tactical herbicides on Andersen Air Force Base, Guam.  A negative reply should be requested if the search fails to provide any information helpful to verifying the Veteran's claimed exposure to herbicides in Guam.

2.  If exposure to tactical herbicides is found following development of remand directive #1, obtain any necessary medical opinion(s) with regard to the etiology of the Veteran's claims on a direct or secondary basis.

3.  After all additional development has been completed, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




